POWDER, ELECTRODE AND BATTERY COMPRISING SUCH A POWDER
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/16/2022 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
In response to communication filed on 2/16/2022:
Claim 16 has been amended; claims 32-35 have been added. No new matter has been entered. 

Response to Arguments
Applicant's arguments filed 2/16/2022 have been fully considered but they are not persuasive. 
The Applicant discloses: “According to Matsubara, "... with an excess amount of Si, as the Si phase is excessively deposited, the amount of volume contraction of the total negative active material upon charge- discharge cycling increases, which in turn can pulverize the negative active material and deteriorate the cycle characteristics, which are not desirable. Specifically, the composition of Si in a negative active material is preferably in the range from 30% to 70% by mass. [0053]. Moreover, in Example 2, the mixing ratio of the supermicroparticles and the graphite particles on a mass basis was 5:95. [0088]. 
In contrast, amended claim 16 requires that the particles comprise at least 90% by weight of the silicon based domains. Example 2 does not show an embodiment wherein the composite comprises at least 90% by weight silicon. Further, Matsubara describes that the composition of Si in the negative active material is in the range of 30% to 70% by mass because having too much Si deteriorates cycle characteristics, which is not desirable. Thus, a person having ordinary skill in the art would have no reason or motivation to increase the amount of Si in the negative active material of Matsubara. “
The Examiner respectfully traverses. While Matsubara et al. disclose the composition of Si in the negative active material is in the range of 30-70% by mass, they do not disclose the actual amount of Si which necessitates an “excess amount”. An excess amount could not only mean at least 90% but also at least 95 or 99% as well. Further, the Applicant does not disclose why it is advantageous that the composite comprises at least 90% by weight silicon and why less than 90% would present deleterious effects. Changes in concentration do not generally establish In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(I).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16, 18-26, 29, 30, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0074672 A1).
Regarding claim 16, 20, 21, 25, 29, 30, 32-34, Matsubara et al. teach a powder for an electrochemical cell or battery (Paragraph 0020 and example 2.) comprising particles (Example 2), wherein the particles comprise a matrix material and silicon-based domains dispersed in the matrix material (Fig. 2 and paragraph 0045 discloses silicon particles, element 2, dispersed in a carbon layer, element 3. Further see paragraph 0066.), wherein the matrix material is a continuous phase (Figure 2 shows the Si particles are completely covered by the medium as is the definition of dispersion. Paragraph 0066 further discloses that element 3 is produced to coat the graphite particle 1 and the silicon particles 2 simultaneously.), wherein the matrix material comprises carbon or a material that can be thermally decomposed to carbon (Paragraph 0066 and example 2) wherein the silicon content in the silicon-based domains is 80 weight percent or more (Matsubara teaches that element 2 may comprise SiX (see paragraphs 0046. 0049, 0051, and 0053). Further, composition ratio of X must be kept low in order to keep capacity high and not high enough to cause a drop in resistance. Paragraph 0055 discloses that the composition of X in SiX must be in the range of 1-30% by mass which makes the composition of Si anywhere from 70-99% by mass.) 
However, Matsubara et al. do not specifically teach wherein the particles comprise said matrix material and at least 90% by weight of said silicon-based domains. Changes in concentration do not generally establish patentability. See, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); MPEP 2144.05(I).
However, Matsubara et al. do not specifically teach wherein either part of the silicon-based domains are present in the form of agglomerates of silicon-based domains and wherein at least 98% of the agglomerates have a maximum size of 3 µm or less, or the silicon-based domains are not at all agglomerated into agglomerates.
However, it would be obvious to one of ordinary skill in the art that Matsubara, according to paragraphs 0025, 0043, and 0044, teach that there is no or low volume change of the supermicroparticles, and as such, it would therefore be obvious to one of ordinary skill in the art that there would be a low agglomeration. Even in the case of agglomeration of particles, it can be assumed to one of ordinary skill in the art, that in view of their small size, that at least 98% of the agglomerates formed will be below size limit, namely 3 microns, being that paragraphs 0021-0023 disclose the silicon particles are between 1-50 nm. 
Regarding claim 18, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the matrix material comprises pitch or thermally decomposed pitch. (Paragraph 0089 discloses mesophase pitch.)
Regarding claim 22, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the silicon-based domains are either free silicon-based domains that are not completely embedded in the matrix material or are fully embedded silicon-based domains (Paragraph 0070 discloses that the supermicroparticles of silicon do not detach from the graphite particles even when supermicroparticles of silicon and graphite particles are aggregated.)
Regarding claim 23, Matsubara et al. teach the powder according to claim 16. However they do not teach wherein the percentage of free silicon-based domains is the percentage as determined by placing a sample of the powder in an alkaline solution for a specified time, determining the volume of hydrogen that has evolved after the specified time, calculating the amount of silicon needed for evolving this amount of hydrogen based on a production of two moles of hydrogen for every mole of silicon reacted and dividing this by the total amount of Si in metallic or oxidized state present in the sample.
MPEP 2113: Product-by-Process Claims: I.    PRODUCT-BY-PROCESS CLAIMS ARE NOT LIMITED TO THE MANIPULATIONS OF THE RECITED STEPS, ONLY THE STRUCTURE IMPLIED BY THE STEPS
"[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). Furthermore, "[b]ecause validity is determined based on the requirements of patentability, a patent is invalid if a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). See also Purdue Pharma v. Epic Pharma, 811 F.3d 1345, 117 USPQ2d 1733 (Fed. Cir. 2016).
In regards to Matsubara, the powder further contains graphite with the supermicroparticles immobilized on the surface of graphite and no embedded in the graphite (Figure 2, paragraph 0065). Therefore, because the immobilization process is carried out under an inert gas atmosphere to prevent oxidation of the supermicroparticles, it would be obvious to one of ordinary skill in the art to implicitly conclude the percentage of free silicon particles to be quite low and a weight percent of oxygen to be less than 3%.
Regarding claim 24, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the silicon-based domains have a mass-based average diameter d50 which is less than 500 nm. (Paragraphs 0020-0021 disclose 1-100 nm.)
Regarding claim 26, Matsubara et al. teach the powder according to claim 16. Further, Matsubara teaches wherein the particles of the powder contain at least 80-90% by weight of said silicon-based domains and said matrix material. (Matsubara teaches that element 3 may comprise SiX (see paragraphs 0046.0049,0051, and 0053). Further, composition ratio of X must be kept low in order to keep capacity high and not high enough to cause a drop in resistance. Paragraph 0055 discloses that the composition of X in SiX must be in the range of 1-30% by mass which makes the composition of Si anywhere from 70-99% by mass.)

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0074672 A1) as applied to claim 16 above, and further in view of Hirose et al. (US 2009/0269677).
Regarding claim 28, Matsubara et al. teach the powder according to claim 16. However, they do not specifically teach the porosity of the active material having a porosity of less than 20 volume percent. 
However, Hirose teaches that optimizing the volume porosity of a silicon based anode active material can improve the performance of the battery (289-292, table 17). The optimization of a known result effective variable is within the ambit of one of ordinary skill in the art. See, In re Antonie, 559 F.2d618, 195 USPQ 6 (CCPA 1977); MPEP 2144.05(11). 
Therefore, it would have been obvious to one of ordinary skill in the art to adjust the porosity of the active material of Matsubara because Hirose teaches that the porosity of the active material can affect the performance of the battery.

Claims 19 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matsubara et al. (US 2005/0074672 A1) and further in view of Morita et al. (US 2010/0075227).
Regarding claim 19, Matsubara et al. teach the powder according to claim 16. However, Matsubara et al do not teach wherein the matrix material comprises hard carbon.
Morita et al. teach an electrode active material for a battery comprising silicon particles agglomerated in a matrix material comprising carbon or a material that can be thermally decomposed to carbon (Abstract discloses silicon particles and a carbonaceous material comprising a negative active material.). The carbonaceous material can be comprised of hard carbon (Paragraph 0044).
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsubara with Morita in order to improve the rate of insertion and desorption of lithium.
Regarding claim 35, Matsubara et al. teach the powder according to claim 16. However, Matsubara et al. do not teach wherein the powder has a BET value of less than 10 m2/g. 
Morita et al. teach an electrode active material for a battery comprising silicon particles agglomerated in a matrix material comprising carbon or a material that can be thermally decomposed to carbon (Abstract discloses silicon particles and a carbonaceous material comprising a negative active material.) further wherein the powder has a BET value of less than 10 m2/g. (Paragraph 0047 teaches a BET value within the range of 0.5-10 m2/g.)
Therefore, it would have been obvious to one of ordinary skill in the art to modify Matsubara with Morita in order to improve the rate of insertion and desorption of lithium.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S GATEWOOD whose telephone number is (571)270-7958. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered 

Daniel S. Gatewood, Ph.D.
Primary Examiner
Art Unit 1729



/DANIEL S GATEWOOD, Ph. D/Primary Examiner, Art Unit 1729